   
   
  

JS 44 (Rev. 02/19) Case 5:20-cv-0052S0 EVE, DOOVER(SHEETD 01/30/20 Page 1 of 8

The JS 44 civil cover sheet and, the ipforma intained herein neither replace nor supplement the filing and service of pleadin Ger papers affeq: How law; except as
provided by local rules of corte T fori, ' ved by the Judicial Conference of the United States in September 1974, is requivéd'far the use of théC. oud for the
purpose of initiating the civ ask : het STRUCTIONS ON NEXT PAGE OF THIS FORM) an :

ao har 3e Beey.. ‘2

BURA Bata?

    

 

EREEEN MASE

1152 Pecan Ln.

Walnutport, PA 18088
(Db) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant

(EXCEPT IN U.S. PLAINTIFF CASES}

   

NOTE: INLAND CONDEMNATION CASES, USBTHE LOC
THE TRACT OF LAND INVOLVED.

Attorneys (if Known)

 

c) Attorneys (Fira Name, Address, and Telephone Number} |
KML Law Group, P.C. - Rebecca A. Solarz, Esquire

701 Market Street, Ste. 5000, Phila,, PA 19106
215-627-1322, RSolarz@kmilawgroup.com

 

 

 

 

 

    

 

Hl. BASES OF JURISDICTION (Place an “X” in One Box Only) Hl. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X™ it Que Bax for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Pf 1 U.S. Government (93 Federal Question PTF DEF PIF DEF
Plaintiff (US. Government Not a Party) Citizen of This State on Mi Incorporated or Principai Place o4 a4
of Business In This State
G2 U.S. Government M4 Diversity Citizen of Another State 1 2 (1 2° Ineorporated ard Principal Place os a5
Defendant (ndicate Citizenship of Parties in Item ETI) of Business In Another State
Citizen or Subject of a O3 O 3. Foreign Nation o6 o6
Foreign Country
IV. NATURE OF SUIT (lace an x" in One Box Only) Click here for: Nature of Suit Code Descriptions,

   

          

   

 

 

 

 

 

 

 

 

 

 

 

ce GONTRAG fe PSE TORTSES: i 22 ES NORFEITURE/PENALTY:: “BANKRUPTE OTHER'STATUTE:
1 140 Insurance PERSONAL INJURY PERSONAL INJURY =|) 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine 0 310 Airplane G 365 Personal Injury - of Property 2E USC 88E [0 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act O 315 Airplane Product Product Liability 490 Other 28 USC 157 3729{a))
11 140 Negotiable Instrument Liability © 367 Health Care/ O 400 State Reapportionment
150 Recovery of Overpayment |) 320 Assault, Libel & Pharmaceutical = PROPERTY RIGHTS 50] 410 Antitrust
{  _& Enforcement of Judgment Slander Personal Injury OG 820 Copyrights C} 430 Banks and Banking
51 Medicare Act 1 33} Federal Employers’ Product Liability OG 836 Patent GO 450 Commerce
Recovery of Defaulted Liability C) 368 Asbestos Personal OF 835 Patent - Abbreviated GO 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application {( 470 Racketeer Influenced and
(Excludes Veterans} C7 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
) 157 Recovery of Overpayment Liability PERSONAL PROPERTY [22228222 LABOR 22) 2225 | SOCTAE SECURITY:::2:2") 01 480 Consumer Credit
of Veteran’s Benetits 1 350 Motor Vehicle 7 370 Other Fraud 0 710 Fair Labor Standards © 861 HIA (1395f OF 485 Telephone Consumer
C1) 1A0 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act 0) 862 Black Lung (923) Protection Act
90 Other Contract Product Liability O 380 Other Personal ( 720 Labor/Management 0 363 DIWC/DIWW (405(2)) [0 490 Cable/Sat TV
© 195 Contract Product Liability | 0 360 Other Personal Property Damage Relations () 864 SSID Title XVI 01 850 Securities/Commadities/
1 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act O 865 RSI {405(2)) Exchange
C1 362 Personal Injury - Product Liability O 751 Family and Medical 0 890 Other Statutory Actions
Medical Malpractice Leave Act OF 895 Agricultural Acts
Bs -REAL PROPERTY: SC TVEG RIGHTS]: PRISONER PETITIONS =:{0 790 Other Labor Litigation 2 FEDERAL TAX: SUIFS?22) 0 893 Environmental Matters
G 210 Land Condemnation C 440 Other Civil Rights Habeas Corpus: G 791 Employee Retirement OG 870 Taxes (U.S, Plaintiff OF 895 Freedom of Information
G 220 Foreclosure G 441 Voting O 463 Alien Detainee Incorne Security Act or Defendant) Act
1 230 Rent Lease & Ejectment O 442 Employment 0 510 Motions to Vacate O 874 IRS—Third Party O 896 Arbitration
01 240 Torts to Land 1) 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
01 245 Tort Product Liability Accommodations 530 General Act/Review or Appeal of
0 290 All Other Rea! Property (1 445 Amer, w/Disabilities -{( 535 Death Penaity TMMIGRATION 8: Agency Decision
Employment Other: (7 462 Naturalization Application O 950 Constitutionality of
C) 446 Amer, w/Disabilities -| 540 Mandamus & Other | 465 Other Immigration State Statutes
Other 540 Civil Rights Actions
C) 448 Education Of 555 Prison Condition
GO $60 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

7
¥. ORIGIN (Place an "X” in One Box Only)

 

M1 Original 2 Removed from 1 3) Remanded from C1 4 Reinstated or O 5 Transferred from 0 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Boe not cite jurisdictional statutes unless diversity):
28 U.S.C. 1345

 

SE OF ACTION

 

Brief description of cause:
Enforced Collections

 

 

 

 

 

 

 

VII REQUESTED IN CHECK IF THIS 1S A CLASS ACTION DEMAND $ CHECK YES only if demanded in comptaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: Yes ONo
VITE. RELATED CASE(S)
‘See instructions);
IF ANY (ee insirnctionss Gp DOCKET NUMBER JA K J 0 2020
DATE \ SIGNATURE OF ATTORNEY OF RECORD A eal
i !
i i
FOR OFFICE USE ONLY vo

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
 
  
 

  

ay UNITED STATES DISTRICT COURT
205 PALEGHEDOISMRICT OF FERNBOLYBDIAR PAGP-A af FP/— 526

a Eh. f ;
A og Noes ee DESIGNATION FORM 9 5 P
S be use By Peaunsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the a late calendar

cio Suite 5000 — BNY Independence Center, 701 Market Street, Philadelphia, PA 19106-1532

1152 Pecan Ln. Walnutport, PA 18088

b\ of Plaintiff:

 

Address of Defendant:

 

Place of Accident, Incident or Transaction: Action of Enforced Collections

 

 

RELATED CASE, LF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Fes is answered to any of the sallow reuehon tos

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

       
 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes Nd
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes Nd #
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes Nd Vv
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes Nd #7)
case filed by the same individual?

I certify that, to my knowledge, the within case [1] is / related to any case now pending or within one year previously terminated action in
this court except as noted above.

we
are SLY [betes \ aa 315936

; ; Attorney-at-Law 7 Pre.8e Plaintiff Attorney LD. # (if applicable)

*Fahot

 

 

 

 

CIVIL: (Place a V in one category only)

 

 

 

 

 

 

 

 

 

 

Federal Question Cases: B. Diversity Jurisdiction Cases:
{vil. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
CJ /2. FELA (J 2. Airplane Personal Injury
(1/3. Jones Act-Personal Injury 3, Assault, Defamation
Ly 4. Antitrust 4, Marine Personal Injury

5, Patent 5. Motor Vehicle Personal Injury
6. Labor-Management Relations 6. Other Personal Injury (Please specify): _

[j 7. Civil Rights 7. Products Liability
["] 8. Habeas Corpus [] 8. Products Liability ~ Asbestos
f] 9. Securities Aci(s) Cases [] 9. Allother Diversity Cases
| | £0. Social Security Review Cases (Please specify):
L] il. All other Federal Question Cases

(Please specify):

ARBITRATION CERTEFICATIGN
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case

exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought. Te)

ane 30. 2070
DATE:
Afttorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

 

Civ, 609 (5/2018)

 
Fase PO cv-00525-EGS_ Document 1_ Filed 01/30/20 Page 3 of 8
UNITED STATES DISTRICT COURT

) FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 
  

 

UNITED STATES OF AMERICA
Plaintiff CIVIL ACTION NO.
vs.
Elizabeth Mikovitch ana 5 2 S Se

Defendant

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in alli civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned,

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C.
§2241 through §2255. ()

(b) Social Security -- Cases requesting review of a
decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. ()

(c) Arbitration -- Cases required to be designated for
arbitration under Local Civil Rule 53.2. ()

(d) Asbestos --~ Cases involving claims for personal injury
ot property damage from exposure to asbestos. ()

(e) Special Management -- Cases that do not fall into tracks
(a) through (d) that are commonly referred to as complex
and that need special or intense management by the court.
(See reverse side of this form for a detailed explanation of
special management cases.) ()

(H Standard Management -- Cases that do not fall inte
any one of the other tracks. (Xx)

yrgjiere

"Date

 

Rebecca A. Solarz, Esq.

Attorney for Plaintiff, United States of America
Pennsylvania Attorney 1.D. No. 315936

Suite 5000 - BNY Independence Center

701 Market Street

Philadelphia, PA 19106-1532

(215) 825-6327 (Direct) JAN 30 2028
rsolarz(pkmilawgroup.com

 
Case 5:20-cv-00525-EGS Document1 Filed 01/30/20 Page 4 of 8

UNITED STATES DISTRICT COURT

 

FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA BG 9 * al
Plaintiff
CIVIL NO.
VS.
Elizabeth Mikovitch
Defendant
COMPLAINT

The United States of America, on behalf of its Agency, The Department of the
Treasury, by its specially appointed counsel, Rebecca A. Solarz of KML LAW GROUP,
P.C., represents as follows:

1, This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address of the Defendants, Elizabeth Mikovitch
(“Defendant”) is 1152 Pecan Ln., Walnutport, PA 18088.

3. That the defendant is indebted to the plaintiff in principal amount of
$16,764.13, plus interest of $37.66, for a total of $16,801.79. A true and correct copy of
the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

4, Demand has been made upon Defendant by Plaintiff for the sum due but
the amount due remains unpaid.

WHEREFORE, the plaintiff demands judgment against Defendant as follows;

(A) In the amount $16,801.79.
Case 5:20-cv-00525-EGS Document1 Filed 01/30/20 Page 5 of 8

(B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum
of $150.00.
(C) Interest from the date of judgment at the legal rate of interest in effect
on the date of judgment until paid in full.
(D) Costs of suit.
Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.

United States of America by and through
its specially appointed counsel
KML Law Group, P.C.

Rebecca A. Solarz, Esquire \ WA
BNY Independence Center

701 Market Street

Suite 5000

Philadelphia, PA 19106-1532
(215)825-6327
RSolarz@kmHUawegroup.com

 
Case 5:20-cv-00525-EGS Document1 Filed 01/30/20 Page 6 of 8

UNITED STATES DISTRICT COURT
FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
Plaintiff CIVIL NO.
vs.
Elizabeth Mikovitch
Defendant
EXHIBITS

“A” CERTIFICATE OF INDEBTEDNESS

 
Case 5:20-cv-00525-EGS Document1 Filed 01/30/20 Page 7 of 8

 

U.S, DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES

CERTIFICATE OF INDEBTEDNESS

Elizabeth Mikovitch
1152 Pecan Ln
Walnutport, PA 18088
SSN:

Agency ID No.: i

t hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including
referring matters to the U.S. Department of Justice {DOJ} for litigation, | am a custodian of records of
certain files sent by the U.S. Department of Health and Human Services {HHS}, Centers for Medicare and
Medicaid Services (CMS) to Treasury for collection actions. As a custodian of records for Treasury, | have
care and custody of records relating to the debt owed by Elizabeth Mikovitch, (DEBTOR) to HHS.

The information contained in this Certificate of Indebtedness is based on documents created by an
-empioyee or contractor of HHS based on his/her knowledge at or near the time the events were recorded,
including the review of the delinquency of overpayments, or by an employee or contractor of Treasury
based on his/her knowledge at or near the time the events were recorded, including the review of the
delinquency of overpayments. Treasury's regular business practice is to receive, store and rely on the
documents provided by HHS, when, debts are referred to Treasury for collection activities, including

litigation.
On December 2, 2018, HHS determined the DEBTOR delinquent for an overpayment in the amount of

$16,764.23 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail,

HHS referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for
litigation and collection on January 11, 2019. Further, | certify that | am familiar with Treasury's record

keeping practices, including the receipt of files from HHS.

 
Case 5:20-cv-00525-EGS Document1 Filed 01/30/20 Page 8 of 8

6
ee U.S. DEPARTMENT OF THE TREASURY

BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
U.S, DEPARTMENT OF HEALTH & HUMAN SERVICES
CENTERS FOR MEDICARE & MEDICAID SERVICES
CERTIFICATE OF INDEBTEDNESS

On January 10, 2020, OMS referred the claim to DO) for litigation and collection in the amount due of
$16,764.13 with daily interest of $4.71. As of January 16, 2020, the DEBTOR is indebted to the United
States in the amounts stated as follows:

Principal: 516,764.13
interest (@10.25%): $ 37.66
Total: $16,801.79

The balances stated in the case(s} listed above are current as of January 16, 2020, including any
applicable interest, penalties, administrative fees, and DMS & DOJ fees (pursuant to 31 U.S.C. 3717{e) and
3711(e)(6), (7); 31 C.F.R, 285.12(]) and 31 C.F.R. 901.4(f)}; and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2), | certify under penalty of perjury that the foregoing is true and correct to
the best of my knowledge and belief based upon information provided by the HHS and informatfon

contained In Treasury's records. Uae OS bAj a

Regina Crisafulli

Financial Program Specialist

U.S. Department of the Treasury
Bureau of the Fiscal Service

 

 
